Citation Nr: 0503063	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  02-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1972 to November 1974.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2001 rating decision by the Winston-Salem Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In November 
2004, the veteran testified at a Travel Board Hearing before 
the undersigned; a transcript of that hearing is of record.  
Additional evidence was submitted directly to the Board in 
November 2004 with a waiver of RO review.  Inasmuch as the 
case is being remanded anyway, the RO will have the 
opportunity to initially review the additional evidence 
despite the waiver.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears that pertinent medical records remain outstanding.  
In December 2002, the veteran was informed that his 
application for disability retirement from the U.S. Postal 
Service was approved.  Any medical records considered in 
conjunction with such determination have not been secured for 
the record.  

At a November 2004 Travel Board hearing, the veteran 
testified that he was scheduled to have lumbar spine surgery 
in January 2005 at Presbyterian Orthopedic Hospital.  Any 
records pertaining to such treatment would obviously be 
critical in the matter at hand.   

It also appears that the veteran has applied for Social 
Security Administration (SSA) disability benefits.  Any 
medical records considered in conjunction with such 
application have not been secured for the record.  Such 
records may contain information pertinent to the instant 
claim; and VA is obliged to obtain them.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Furthermore, the criteria for rating low back disability 
were revised since the veteran's last VA examination, in 
April 2003.  A VA examination to assess the severity of the 
low back disability under the "new" criteria is necessary.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted in November 2000, and applies in the instant 
case.  The veteran was not provided notice of the VCAA, and 
specifically was not advised of what is needed to establish 
his claim and to submit everything he has pertinent to the 
claim.  As the case is being remanded anyway, there is an 
opportunity to ensure that there is full compliance with all 
notice requirements of the VCAA without causing additional 
significant delay in the processing of the appeal.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be provided 
notice of the VCAA that is in full 
compliance with the statutes, 
implementing regulations, and precedent 
interpretative decisions of the United 
States Court of Appeals for Veterans 
Claims.  He must be specifically 
advised of what is needed to establish 
a rating in excess of 40 percent for 
degenerative disc disease of the lumbar 
spine, and to submit everything in his 
possession pertinent to his claims.  He 
should have the opportunity to respond.  

2.  The veteran should be asked to 
identify all VA and non-VA treatment 
providers who have treated him for his 
back disability since September 1999.  
The RO should obtain complete records 
(those not already secured) of such 
treatment from all sources identified, 
specifically including records of (and 
prior to and post/convalescence) 
January 2005 surgery at Presbyterian 
Orthopedic Hospital.  

3.  The RO should obtain copies of the 
medical records considered in the 
determinations regarding the veteran's 
disability retirement from the Postal 
Service and on his application for 
disability benefits from SSA. 

4.  The veteran should then be afforded a 
VA orthopedic (and if indicated a 
neurologic) examination(s) to determine 
the current severity of his orthopedic 
and neurological impairment due to his 
service-connected low back disorder.  Any 
indicated tests or studies should be 
completed.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should be provided copies of 
both the previous and the revised 
criteria for rating intervertebral disc 
syndrome and examination findings must be 
sufficiently detailed to allow for 
evaluation under both the old and the new 
rating criteria.  Ranges of motion must 
be reported, along with an opinion as to 
the extent of any additional functional 
loss (in degrees if possible) due to 
pain, weakness, fatigue and 
incoordination or during flare-ups.  

5.  The RO should then readjudicate the 
claim, (considering the new criteria 
for rating low back disability from 
their effective date).  If the claim 
remains denied, the veteran and his 
representative should be issued an 
appropriate Supplemental Statement of 
the Case and afforded the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


